IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00084-CV

TODD WARREN ALTSCHUL,
                                                            Appellant
v.

TDCJ - INMATE TRUST FUND DIVISION,
MAIL SYSTEMS COORDINATORS PANEL
AND DIRECTORS REVIEW COMMITTEE,
                                                            Appellees


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 24,350


                          MEMORANDUM OPINION


       Todd Warren Altschul, a prison inmate, appeals the trial court’s dismissal of his

civil lawsuit for failure to comply with certain requirements for indigent inmate

litigation. See TEX. CIV. PRAC & REM. CODE ANN. Ch. 14 (West 2002 & Supp. 2011).

Because the trial court did not abuse its discretion in dismissing the suit, we affirm the

trial court’s judgment.
        Altschul’s suit, a petition for writ of injunction against “TDCJ-Inmate Trust

Fund1 Division & Mail System Coordinators Panel & Directors Review Committee,”

was filed in July of 2008. His claim against the “Inmate Trust Fund Division” pertains

to a hold on an amount of money in Altschul’s inmate account and his claim against the

“Mail System Coordinators Panel & Directors Review Committee” pertains to

Altschul’s father being placed on the “negative mailing list.” The trial court dismissed

Altschul’s action on March 14, 2011 as frivolous for failure to comply with Chapter 14 of

the Texas Civil Practice and Remedies Code.                    We review a dismissal pursuant to

Chapter 14 under an abuse-of-discretion standard. Allen v. Tex. Dep't Crim. Just., 80
S.W.3d 681, 682 (Tex. App.—Houston [1st Dist.] 2002, pet. denied); Hickson v. Moya, 926
S.W.2d 397, 398 (Tex. App.—Waco 1996, no writ).

        As part of their motion to dismiss, the appellees complained that Altschul

provided an insufficient “Affidavit Relating to Previous Filings” because Altschul did

not sufficiently describe his previous lawsuits pursuant to section 14.004 and failed to

identify each suit he had previously filed. See TEX. CIV. PRAC & REM. CODE ANN. §

14.004 (West Supp. 2011).              When an inmate fails to comply with the affidavit

requirements of section 14.004, the trial court may assume that the current suit is

1
  Courts and parties have frequently referred to inmate money accounts as inmate "trust" accounts. The
term "trust" has been removed from their statutory references. Act of 1989, 71st Leg., ch. 212, § 2.01, eff.
Sept. 1, 1989, amended by Act of 1999, 76th Leg., ch. 62, § 8.10, 19.02(8), eff. Sept. 1, 1999 (current version
at TEX. GOV'T CODE ANN. § 501.014 (West Pamp. 2011)). They are simply inmate accounts. While there
may be a custodial relationship between the Department and the inmate as to the money in the account,
an issue not decided by us today, there is certainly no trustee/beneficiary relationship wherein the
Department is burdened with all the duties of a trustee with regard to the inmate's money.

Altschul v. TDCJ                                                                                       Page 2
substantially similar to one previously filed by an inmate and thus is frivolous. Bell v.

Tex. Dep't of Criminal Justice, 962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998,

pet. denied).

        Here, Altschul filed an affidavit purportedly complying with section 14.004 that

lists only two previous filings. However, he did not (a) describe the operative facts of

either case included in the affidavit or (b) list the case name and cause number or

identify the parties in the other.2 Cf. Samuels v. Strain, 11 S.W.3d 404, 405, 407 (Tex.

App.—Houston [1st Dist.] 2000, no pet.) (concluding that trial court did not abuse its

discretion in dismissing inmate's claim because, inter alia, inmate failed to list the

operative facts or identify the parties in one of the cases included in his affidavit). We

note that Altschul did not include in his affidavit the plethora of original proceedings

he has filed over the years, some dating back to 1996. He argues that he was not

required to do so, based on the use of the term “suit” in the statute. See TEX. CIV. PRAC

& REM. CODE ANN. § 14.004(a) (West Supp. 2011). We need not decide that question

because the affidavit filed is deficient with regard to the suits listed. However, section

14.004 has been amended to make clear that in the future, the affidavit must include

previously filed “actions” which includes original proceedings. See Acts of 2011, 82nd

Leg., 1st C.S., ch. 3 (H.B. 79), § 12.01, eff. Jan. 1, 2012. Section 14.002 has also been



2
  Even before the filing of this appeal, Altschul had yet another dismissed action affirmed on appeal for
the same deficiencies. Altschul v. State, No. 14-09-00325-CV, 2010 Tex. App. LEXIS 5507 (Tex. App.—
Houston [14th Dist.] July 15, 2010, pet. denied) (mem. op.).

Altschul v. TDCJ                                                                                  Page 3
amended to make clear that such an affidavit is also required if the new action is filed in

a court of appeals. Id.

       Under these circumstances, the trial court was entitled to presume the petition

for writ of injunction was substantially similar to one of his previous filings and dismiss

it as frivolous.    See id. at 407; Bell, 962 S.W.2d at 158.          Accordingly, we overrule

Altschul’s issues on appeal.

       The trial court’s judgment is affirmed.3




                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 14, 2012
[CV06]




3 After his brief was filed, Altschul presented a “Motion to Voluntarily Dismiss in Part…” his issues
regarding the procedural dismissal and dismissal on the merits of his claim against the “Mail System
Coordinators Panel & Directors Review Committee.” Because we have affirmed the trial court’s
judgment on another ground, Altschul’s motion is dismissed as moot.

Altschul v. TDCJ                                                                              Page 4